WARRANT EXCHANGE AGREEMENT


This WARRANT EXCHANGE AGREEMENT, dated as of September 20, 2010 (this
“Agreement”), is made by and between Maiden Holdings Ltd., a Bermuda company
(the “Company”), and Michael Karfunkel (the “Warrant Holder”).  The Company and
Warrant Holder are each referred to herein as a “Party” and collectively, as the
“Parties.”


RECITALS


WHEREAS, the Warrant Holder holds that certain Warrant, issued by the Company on
June 7, 2007, to purchase 1,350,000 of the Company’s common shares at $10.00 per
share (the “Warrant”);


WHEREAS, the Company and the Warrant Holder wish to exchange the Warrant in
consideration for the issuance of certain restricted stock;


WHEREAS, the Parties desire to enter into this Agreement to set forth certain
matters relating to such exchange (the “Exchange”).


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:


ARTICLE I


EXCHANGE


Section 1.1. Exchange of Warrant.  Upon and subject to the terms and conditions
set forth herein, the Warrant Holder hereby surrenders to the Company for
exchange, the Warrant, together with all appropriate endorsements and
instruments of transfer, and, in exchange therefor, the Company shall issue to
the Warrant Holder 600,000 of the Company’s Common Shares (the “Shares”), which
Shares shall be subject to the provisions of that certain Lockup Agreement
attached hereto as Exhibit A (the “Lockup Agreement”).


Section 1.2 Lockup Agreement.  The Company and the Warrant Holder are
concurrently entering into the Lockup Agreement.


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Section 2.1. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Warrant Holder, as of the date hereof, as
follows:


(a) Organization, Good Standing. The Company is a company duly organized,
validly existing and in good standing under the laws of Bermuda.


(b) Power, Authorization, Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement and transactions
contemplated herein, including the Exchange.  The execution and delivery of this
Agreement by the Company has been duly and validly authorized by all necessary
corporate action, and no further corporate consent or authorization is required
for the Company to effect the transactions contemplated hereby.  This Agreement
constitutes a valid and legally binding obligation of the Company, enforceable
in accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Issuance of Shares. The Shares have been duly authorized by all necessary
corporate action and, when issued in accordance with the terms hereof upon
surrender of the Warrant, the Shares shall be validly issued and outstanding,
fully paid and non-assessable.


(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby does not and will not (i) violate any provision of the Company’s Articles
of Incorporation or Bylaws, each as amended to date, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or by which any of the Company’s properties or
assets are bound, or (iii) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to the Company or by which
any property or asset of the Company is bound or affected, except, in all cases,
other than violations pursuant to clauses (i) or (iii) (with respect to federal
and state securities laws) above, except, for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a material adverse effect on the
Company.


Section 2.2. Representations and Warranties of the Warrant Holder. The Warrant
Holder hereby represents and warrants to the Company, as of the date hereof, as
follows:


(a) Power, Authorization, Enforcement. The Warrant Holder has full power and
authority to enter into and perform this Agreement, the Lockup Agreement and
transactions contemplated herein, including the Exchange.  This Agreement and
the Lockup Agreement constitute valid and legally binding obligations of the
Warrant Holder, enforceable in accordance with their terms.


(b) Title. The Warrant Holder has record and beneficial ownership of the Warrant
and is transferring good and valid title to the Warrant to the Company, free and
clear of any claim, interest, mortgage, pledge, lien or security interest.


(c) Investment.  The Warrant Holder (A) understands that the Shares have not
been, and will not be, registered under the Securities Act or under any state
securities laws, and are being offered and issued in reliance upon federal and
state exemptions for transactions not involving any public offering, (B) is
acquiring the Shares solely for his own account for investment purposes, and not
with a view to the distribution thereof, (C) is a sophisticated investor with
knowledge and experience in business and financial matters, (D) has received
certain information concerning the Company and has had the opportunity to obtain
additional information as desired in order to evaluate the merits and the risks
inherent in holding the Shares, (E) is able to bear the economic risk and lack
of liquidity inherent in holding the Shares, and (F) is an accredited investor,
as defined in Regulation D under the Securities Act of 1933, as amended.


(d) No Tax Representations.  The warrant Holder understands the tax consequences
of the transactions contemplated by this Agreement.  The Warrant Holder confirms
that it is not relying on any statements or representations of the Company or
any of its agents with respect to the tax effect of the transactions
contemplated by this Agreement.  The Warrant Holder has had the opportunity to
consult with the Warrant Holder’s own legal, accounting, tax, investment and
other advisors, who are unaffiliated with the Company or any affiliate of the
Company, with respect to the tax treatment of the transactions contemplated by
this Agreement.  The Warrant Holder also acknowledges that he is solely
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III


MISCELLANEOUS


Section 3.1. Fees and Expenses. Each of the Parties will bear his or its own
costs and expenses incurred in connection with this Agreement and the
transactions contemplated herein.


Section 3.2. Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, among the Parties with respect to the subject matter of this
Agreement.


Section 3.3. Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given when personally
delivered, one business day after it is deposited with a nationally recognized
courier for overnight delivery or two business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:
 

 
If to the Warrant Holder:
Michael Karfunkel
American Capital Acquisition Corporation
59 Maiden Lane
New York, NY 10038
     
If to the Company:
Maiden Holdings, Ltd.
131 Front Street
Hamilton HM12 Bermuda
Attention: Secretary
Fax: (441) 292-0471

 
Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.


Section 3.4. Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.


Section 3.5. Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


Section 3.6. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of his
or its rights, interests, or obligations hereunder without the prior written
approval of the other; provided, however, that the Company may (i) assign any or
all of its rights and interests hereunder to one or more of its affiliates, or
(ii) designate one or more of its affiliates to perform its obligations
hereunder (in any or all of which cases the Company nonetheless shall remain
responsible for the performance of all of its obligations hereunder).
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.7. No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization, governmental entity (or any department, agency, or
political subdivision thereof) or any other entity, other than the Parties and
their respective successors and permitted assigns.


Section 3.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of Bermuda or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.


Section 3.9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.


Section 3.10. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.


Section 3.11. Certain Interpretive Matters and Definitions.  (i) Unless the
context of this Agreement otherwise requires, (A) the terms “hereof,” “herein,”
“hereby” and derivative or similar words refer to this entire Agreement and not
to any particular provision of this Agreement; and (B) the term “Section”
without any reference to a specified document refer to the specified Section of
this Agreement.
 
(ii) The words “including,” “include” and “includes” are not exclusive and shall
be deemed to be followed by the words “without limitation”; if exclusion is
intended, the word “comprising” is used instead.
 
(iii) The word “or” shall be construed to mean “and/or” unless the context
clearly prohibits that construction.
 
(iv) Any reference to any federal, state, local, provincial or foreign statute
or law, including any one or more sections thereof, shall be deemed also to
refer to, unless the context requires otherwise, all rules and regulations
promulgated thereunder, including Treasury Regulations.
 
(v) Any representation or warranty contained herein as to the enforceability of
a contract, including this Agreement, shall be subject to the effect of any
bankruptcy, insolvency, reorganization, moratorium or other similar law
affecting the enforcement of creditors’ rights generally and to general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(vi) The Parties have participated jointly in the negotiation and drafting of
this Agreement.  If an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions hereof.
 
[Signature Page Next]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant Exchange
Agreement as of the date first above written.
 

SHAREHOLDER    
THE COMPANY
Maiden Holdings Ltd.
           
/s/ Michael Karfunkel
  By:  
/s/ Arturo M. Raschbaum
 
MICHAEL KARFUNKEL 
  Name:  
Arturo M. Raschbaum
 
 
  Title: 
President and Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 